UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8254


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CEPHUS PIERCE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474-CWH-24)


Submitted:    February 19, 2009            Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Remanded by unpublished per curiam opinion.


Cephus Pierce, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cephus    Pierce    seeks          to    appeal    the    district       court’s

order    denying      his   motion         for    reduction       of    sentence    under    18

U.S.C. § 3582 (2006).             In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.        Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is    criminal        in    nature        and    ten-day       appeal    period

applies).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                                Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

               The    district    court           entered       its    order    denying     the

motion for reduction of sentence on September 23, 2008.                                  Pierce

filed    the    notice      of   appeal          on    October    15,    2008,     after    the

ten-day     period      expired       but        within    the     thirty-day      excusable

neglect period.          Because the notice of appeal was filed within

the excusable neglect period, we remand the case to the district

court    for    the     court    to    determine          whether       Pierce     has    shown

excusable neglect or good cause warranting an extension of the




                                                  2
ten-day appeal period.   The record, as supplemented, will then

be returned to this court for further consideration.



                                                       REMANDED




                                3